Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an action in debt brought by plaintiff, the District of Columbia, under the act of Congress of March 3, 1883 (22 Stat. at L. 466, chap. 95), to recover from defendant, the Philadelphia, Baltimore, & Washington Railroad Company, a corporation, the sum of $8,093.76, costs incurred by plaintiff in lighting certain streets and avenues over and under which the railway tracks of the defendant company extend.
The declaration is in three counts. Error is assigned only as to the first, which claims recovery solely under the act above cited. This question was before us in the case of Washington Terminal Co. v. District of Columbia, 36 App. D. C. 186, where it was held that, inasmuch as the Washington Terminal Company had constructed its tracks either above or below the streets, alleys, avenues, and public grounds of the District, in conformity with the requirements of the acts of Congress approved February 12, 1901 (31 Stat. at L. 774, chap. 354), and February 27, 1903 (32 Stat. at L. 909, chap. 854), the act of 1883 did not apply.
It is conceded that the tracks of defendant company are con*145structed in compliance with the acts of 1901 and 1903, hence within the rule applied in onr former decision. Nothing has been advanced by counsel for plaintiff, either in proof or argument, to impel us to change our views. The judgment is affirmed with costs, and it is so ordered. Affirmed.
On January 9, 1912, the appellant applied for the allowance of a writ of error to the Supreme Court of the United States.
The application was denied January 10, 1912,
Mr. Justice Van Orsdel
delivering the opinion of the Court:
There is no ground for this application. The only ground assigned is under clause 6 of section 250. But as the applicant is plaintiff in the suit, there is no possible ground upon which he can claim the right to a writ of error. There is no occasion to consider it upon any other ground.
Thereafter the Chief Justice of the Supreme Court of the United States, on application of the appellant, directed the writ of error to issue, and the cause was thereupon removed to that court.